MARTIN, Judge.
Respondent contends that the court should have granted the motion to quash the juvenile petition based on the city code since (1) the petition did not plead the caption of the city code *197as required by G.S. 160A-79 and (2) the ordinance is unconstitutionally vague and indefinite.
G.S. 160A-79 provides that, in all civil and criminal cases, a city ordinance that has been codified in a code of ordinances in compliance with G.S. 160A-77 must be pleaded by both section number and caption while a city ordinance that has not been codified must be pleaded by its caption.
The record in the instant case contains neither a caption nor a copy of the city ordinance and there is no indication that the ordinance was proven at the trial. It is therefore questionable as to whether the ordinance was properly pleaded in the juvenile petition.
G.S. 160A-79(b) provides:
“Any of the following shall be admitted in evidence in all actions or proceedings before courts or administrative bodies and shall have the same force and effect as would an original ordinance:
(1) A city code adopted and issued in compliance with G.S. 160A-77, containing a statement that the code is published by order of the council.
* * ❖
(3) A copy of an ordinance as set out in the minutes, code, or ordinance book of the council certified under seal by the city clerk as a true copy (the clerk’s certificate need not be authenticated).”
The ordinance was clearly not proven at trial and the record does not contain a caption. Respondent’s motion to quash the petition based on violating “City Code 15-2” should have been allowed.
Respondent next contends the court erred in denying the motion for a directed verdict at the close of all the evidence. He argues that the officer had no grounds to arrest without a warrant and that respondent therefore committed no offense when he resisted the illegal arrest. We agree.
G.S. 15A-401 (b) (2) provides:
“Offense Out of Presence of Officer. — An officer may arrest without a warrant any person who the officer has probable cause to believe:
*198a. Has committed a felony; or
b. Has committed a misdemeanor, and:
1. Will not be apprehended unless immediately arrested, or
2. May cause physical injury to himself or others, or damage to property unless immediately arrested.”
If, as in the case at bar, an officer attempts to arrest someone without a warrant for committing a misdemeanor out of his presence, then G.S. 15A-401(b) (2)b. applies. This sub-section of the statute, as we interpret it, allows an officer to arrest without a warrant for a misdemeanor committed out of his presence if he has probable cause to believe (1) that the person has committed a misdemeanor and (2) that the person will not be apprehended unless he is immediately arrested or that the person may cause physical injury to himself, others, or property unless he is immediately arrested. Both of these probable cause requirements were lacking in the case at bar.
In regards to the first requirement, the record fails to reveal sufficient probable cause for the officer to believe that the respondent had committed a misdemeanor. The officer testified that he received a call concerning a disturbance at a bus station and, upon arriving, he was told by a Mr. Creech that “. . . there were two boys inside causing a disturbance”; that they “. . . were using strong language and did not want to leave”; and that he, Mr. Creech, wanted to “. . . sign papers against these two individuals for they would not leave, and for the fact that they were using this loud language.” The officer further testified that his actions “ . . . were based on information that Mr. Creech gave me when he told me that Carlton [respondent] had been disorderly and that he wanted to sign papers against Carlton.” Other than these isolated portions of testimony, the trial record does not reveal any other evidence upon which the officer could have based probable cause to believe that the respondent had committed a misdemeanor. This testimony, without more, is not enough. In fact, the officer testified that when he arrived on the scene the respondent was merely involved in a conversation with the clerk working behind the counter; that he did not at any time observe the respondent conduct himself in any manner that would indicate disorderly conduct; and that he did not investigate any further before *199asking the respondent to come with him. In light of this evidence, we conclude that the officer did not have sufficient probable cause, as required by the first requirement of G.S. 15A-401(b) (2)b., to believe that the respondent had committed a misdemeanor, and, therefore, he did not have grounds to arrest him without a warrant.
Even if we assume, arguendo, that the officer had probable cause to believe that the respondent had committed a misdemeanor, there still remains a second probable cause requirement which had to be fulfilled before he could make an arrest pursuant to G.S. 15A-401(b) (2)b. without a warrant. In order to effect a legal arrest under this sub-section of the statute, an officer must also have probable cause to believe that the respondent would not be apprehended unless arrested immediately or probable cause to believe that he would cause physical injury to the property, himself, or others unless arrested immediately. G.S. 15A-401(b) (2)b.l. and 2. There is nothing in the record to indicate that the officer had sufficient information to believe either part of this latter requirement. In fact, the officer’s own testimony was to the effect that the respondent “. . . did nothing in my presence to indicate disorderly conduct” and that when he went into the bus station, the respondent “. . . was just engaged in a conversation with [a lady behind the counter].” Thus, the evidence is insufficient to satisfy the second probable cause requirement.
The testimony of M. E. Creech reveals sufficient evidence upon which the officer could have had probable cause to arrest the respondent without a warrant. However, there is no indication that Creech gave the officer all of the same information. Based on the testimony in the record before us, we must conclude that the information known to the officer was not enough to establish the probable cause required by G.S. 15A-401(b) (2)b. Hence, he did not have grounds to arrest the respondent without a warrant.
Reversed.
Judges Britt and Parker concur.